Citation Nr: 0825295	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-38 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling from 
December 4, 2003, and 70 percent disabling from October 15, 
2007.

2.  Entitlement to service connection for a stomach disorder, 
secondary to service-connected irritable bowel syndrome (IBS) 
or service-connected PTSD.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and a hiatal hernia, secondary to 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims for 
service connection for PTSD and GERD or a hiatal hernia, and 
from an August 2007 rating decision of the RO in Lincoln, 
Nebraska, which denied the veteran's claim for service 
connection for a stomach disorder.


FINDINGS OF FACT

1.  From August 12, 2005, to October 13, 2005, the veteran's 
mood was clearly impaired, as he had daily intrusive 
recollections and difficulty relating to others, and his 
concentration and attention were mildly impacted, but work 
and social functioning were not impaired, the veteran did not 
experience panic attacks, and there was no impairment of 
memory, judgment or thinking.

2.  From October 14, 2005, to May 23, 2006,  the veteran's 
PTSD symptoms had increased in severity and were impairing 
his ability to function occupationally and socially, but the 
veteran was able to establish and maintain effective 
relationships with some family and friends, had not been 
disciplined at work, his attention, memory, and thought 
process were all normal, and he did not experience 
obsessional rituals or suicidal ideations.

3.  From May 24, 2006, the veteran's PTSD symptoms were 
causing occupational and social impairment, but the veteran 
still maintained some relationships, was able to perform his 
job without disciplinary action, did not experience 
hallucinations or exhibit any inappropriate behavior, was 
able to perform his activities of daily living, was oriented, 
and did not have memory loss so extreme that he forgot the 
names of his family members of himself.

4.  The veteran does not have a separate, diagnosable stomach 
disorder for which service connection can be granted.

5.  GERD or a hiatal hernia was not shown in service or for 
many years after service and is not shown to be related to 
service or an event of service origin or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  From August 12, 2005, to October 13, 2005, the criteria 
for an increased evaluations for the veteran's PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008), 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, 
Diagnostic Code 9411 (2007).

2.  From October 14, 2005, to May 23, 2006, the criteria for 
an increased evaluation of 50 percent for the veteran's PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008), 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.130, Diagnostic Code 9411 (2007).

3.  From May 24, 2006, the criteria for an increased 
evaluation of 70 percent for the veteran's PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, 
Diagnostic Code 9411 (2007).

4.  A stomach disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008), 38 C.F.R. §§ 3.303, 3.310 
(2007).

5.  GERD or a hiatal hernia was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008), 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations for PTSD.  He also contends that he has a stomach 
disorder secondary to IBS or PTSD.  Finally, he contends that 
GERD or a hiatal hernia are secondary to PTSD.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

With regard to the claim for an increased evaluation, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below. 

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in March 2006, he was told that VA would 
consider evidence of the nature and symptoms of his 
disability, the severity and duration of his symptoms, and 
the impact of the disability and symptoms on employment.  He 
was also told that VA would consider a rating schedule when 
assigning a level of disability.  Based on the evidence 
above, the veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim, as reflected in his 
correspondence.  Specifically, in an August 2005 statement, 
the veteran discussed the impact of his disabilities on his 
employment, calling his ability to work "sporadic" and 
discussing his work history in relation to his PTSD.  He also 
said that his PTSD his impacted his ability to maintain 
friendships.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private treatment records.  The veteran 
was afforded VA medical examinations in November 2007, May 
2007, April 2007, December 2006, October 2005, August 2005, 
and January 2004.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Increased Evaluation for PTSD

Historically, the veteran was granted service connection for 
PTSD and assigned an initial rating of 30 percent, effective 
December 2003, in a rating decision of March 2004.  The 
veteran filed a claim for an increased rating in August 2005.  
A rating decision in December 2005 continued the 30 percent 
rating.  In December 2007, the veteran's rating was increased 
to 70 percent, effective October 2007.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Thus, the Board has considered whether the veteran is 
entitled to staged ratings at any time during the appeal 
period.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432 
(2007).

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2007).

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name. 38 C.F.R. § 4.130.  Under this standard, the 
veteran is entitled to a 100 percent rating if the record 
shows total occupational impairment, total social impairment, 
or the host of symptoms associated with a 100 percent rating.  
When there is a question as to which rating applies, the 
higher evaluation should be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 CFR § 4.7.

1.  August 12, 2005, to October 13, 2005

The veteran attended a VA examination in January 2004.  When 
discussing his military experiences, he began to cry, 
tremble, and shake, particularly when discussing intrusive 
thoughts and nightmares.  He reported his PTSD getting worse 
since his children left home and it was just him and his 
wife.  He had daily intrusive recollections which were 
severe.  Nightmares were moderate and occurred over a series 
of days.  He denied flashbacks.  The fourth of July holiday 
caused him to have intrusive thoughts and go into 
physiological distress.  He was noted to have a significant 
level of avoidance in regards to thinking about military 
experiences, and a moderate level of avoidance in regards to 
activates or situations that remind him of Vietnam.  He 
reported recently having lost interest in activities he 
previously enjoyed.  On a minimal level, he felt cut off from 
other people.  He had difficulty relating to others but did 
not feel emotionally numb or that he was unable to have close 
personal relationships.  He reported moderate trouble falling 
asleep, minimal irritability and anger outbursts, mild 
intrusive recollections interfering at work, and moderate 
hypervigilence.  He had a significant exaggerated startle 
response.  The veteran was previously highly involved at 
work, but that was diminishing.  His attention and 
concentration were mildly impacted by PTSD.  Social 
functioning was adequate with regard to relating 
appropriately to coworkers and supervisors.  The examiner 
diagnosed PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 61.

The veteran was seen for a PTSD examination in August 2004.  
His chief complaint was of trouble sleeping.  He reported 
occasional flashbacks and nightmares, trouble dealing with 
things that reminded him of Vietnam, occasional difficulty 
with concentration, irritability, and loss of interest.  He 
did have some close friends.  He denied being "down in the 
dumps" all the time, having thoughts of hurting himself or 
others, and feelings of hopelessness or helplessness.  He was 
alert and oriented, had good hygiene and grooming, his affect 
was normal, his speech was fluent and spontaneous, he had 
good insight and fair judgment, and he had no problems with 
memory and concentration.  The veteran reported dealing with 
his PTSD symptoms "pretty well."  A GAF of 60 was assigned.

In August 2005, the veteran submitted a statement regarding 
his employability.  He stated that he had only been able to 
maintain his job because his employer had been flexible and 
very good to him.  Trouble at work did lead to him quitting 
his job a couple of years prior, but after six months he went 
back.  The veteran feels he has not been able to advance at 
work due to his being short-tempered and impatient.

The Board finds that the veteran's symptoms during this time 
period do not warrant an increased evaluation of 50 percent.  
Although the veteran's mood was clearly impaired, as he had 
daily intrusive recollections and difficulty relating to 
others, and his concentration and attention were mildly 
impacted, these symptoms did not rise to a level where his 
work or social functioning were impaired.  He was married, 
reported having close friends, and attended church weekly.  
Although the veteran claimed that his long job history of 
over twenty-five years was not indicative of his occupational 
abilities, the fact remains that the veteran was able to 
maintain his job, although his level of involvement had 
decreased, without any disciplinary problems.  Social 
functioning was adequate with regard to relating 
appropriately to coworkers and supervisors.  His affect and 
speech were normal, his memory, judgment and thinking were 
normal, and he could understand complex commands.  Thus, a 
30 percent evaluation is more appropriate, given the 
veteran's level of impaired social and occupational 
functioning at the time.

The preponderance of the evidence is against a higher 
evaluation.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.

2.  October 14, 2005, to May 23, 2006

The veteran attended another examination for PTSD in October 
2005.  The veteran reported living with his wife and that his 
children were grown and had left home.  He had a few friends 
and attended church.  He liked activities that allowed him to 
be alone.  His symptoms included persistent rexperiencing of 
traumatic events, including recurrent and intrusive 
distressing recollections and dreams, a sense of reliving the 
experiences, and intense psychological distress at exposure 
to things that reminded him of Vietnam.  Symptoms also 
included persistent avoidance of things associated with the 
trauma, including activities, people, and places, diminished 
interest in activities, feelings of detachment, and 
restricted range of affect.  He also had difficulty sleeping, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilence, and an exaggerated startle response.  He 
reported being more withdrawn and having trouble "keeping it 
together" at work, though he had not had any disciplinary 
trouble at work.  He was clean, neatly groomed, and 
appropriately dressed.  Speech was spontaneous, clear, and 
coherent, and affect was appropriate.  Attention was good, 
memory was normal, thought process was logical, and he did 
not have delusions.  His PTSD symptoms were found to be 
moderate in nature.  He was assigned a GAF of 54.  His 
symptoms did not affect work despite the increased social 
isolation.  Efficiency, productivity, and reliability were 
affected during periods of stress.  Work, family, and other 
relationships were moderately and frequently affected.  
Symptoms had increased since the last examination; 
particularly, the examiner noted that his social and 
interpersonal relationships, as well as his recreational 
pursuits, had changed since his last examination.

The Board finds that the veteran's symptoms during this time 
period warrant a 50 percent evaluation, but no higher.  The 
veteran's PTSD symptoms had increased in severity and were 
impairing his ability to function occupationally and 
socially.  His social and interpersonal relationships had 
changed since his last examination.  Where the veteran 
previously reported having close friends, he now reported 
only having a few friends who were not mentioned as close.  
He avoided activities, people, and places which could remind 
him of Vietnam.  The veteran reported trouble "keeping it 
together" at work and the examiner found that work was 
moderately and frequently affected by his symptoms.

However, the veteran's symptoms do not warrant a higher 
evaluation of 70 percent during this time period.  While he 
was becoming increasingly isolated socially, he was still 
married and living with his wife, he still attended church, 
and he did still maintain those few friendships, although 
they may not have been close.  Despite his increased 
difficulties at work, the veteran had not been disciplined 
and did not report any problems with his coworkers.  His 
attention, memory, and thought process were all normal, which 
means the veteran was likely able to perform his job in a 
productive manner.  There was no evidence of obsessional 
rituals or suicidal ideations.  Speech was normal, he was not 
depressed, he did not report panic attacks, he was oriented, 
and his personal appearance and hygiene were good.  Thus, a 
50 percent evaluation is more appropriate, given the 
veteran's level of impaired social and occupational 
functioning at the time.

The preponderance of the evidence is against a higher 
evaluation.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.

3.  From May 24, 2006

The veteran attended a psychological evaluation in May 2006.  
He was well-groomed and clean.  His anxious demeanor was so 
intense and pervasive that it could be detected almost 
immediately by anyone who observed him.  He said that things 
were getting worse and he sometimes felt like he was going to 
"lose it."  He was afraid he was not going to be able to 
continue functioning appropriately at work for much longer.  
The veteran reported chronic insomnia, nightmares every other 
night, flashbacks on a daily basis, and that he could not 
stop thinking about Vietnam.  He reported that he no longer 
went to American Legion meetings since they remind him of 
Vietnam.  He still went to church because his wife is the 
organist, but was ashamed to say he did not get a lot out of 
going.  He had "very few friends" whom he visited rarely.  
He had little interest in emotional intimacy.  The veteran 
reported being extremely irritable and unable to concentrate 
because of thoughts about Vietnam.  The examiner noted that 
his PTSD had caused him to "deteriorate markedly" with 
regards to his routines, habits, and daily recreation.  
Speech was rapid and pressured, affect was severely anxious, 
and he was severely compulsive.  He was highly alert and had 
trouble with immediate recall and proverbs.  The examiner 
attributed the veteran's trouble to his anxiety.  Insight and 
judgment were impacted by his anxiety and avoidance.  He was 
assigned a GAF of 52/58.  The examiner opined that there had 
been a steady decline in general functioning and an 
exacerbation of symptoms.  He was now almost a complete 
recluse and the examiner did not understand how the veteran 
maintained his employment.

In August 2007, the veteran was seen for PTSD.  He reported 
that his symptoms had become worse since the previous June, 
and he was depressed, unmotivated, and not himself.  He had 
lost interest in activities, was crying a lot, and was having 
trouble concentrating.  He reported suicidal ideations which 
led to him going to the hospital, but there was no plan or 
action.  There were no panic attacks, no paranoia, no 
hallucinations, and no periods of irritability.  He thought 
of Vietnam daily, but it was not always terrible thoughts.  
The veteran reported a good relationship with his wife and 
family, having a few friends, not participating in social 
organizations, and attending church weekly.

The veteran attended another VA examination in November 2007.  
He reported suicidal thoughts previously, but not at that 
time.  Anxiety was high but not on the level of a panic 
attack.  He had problems with sleep and concentration, and 
hobbies had decreased.  He was still living with his wife and 
active in his church.  He had reduced or stopped 
participating in some of his hobbies.  The veteran was 
psychologically constricted.  Speech was normal, affect was 
appropriate, attention was intact, he was oriented, he had no 
delusions, behavior was appropriate, he could interpret 
proverbs, he maintained personal hygiene, and he had no 
episodes of violence or trouble controlling impulse.  He 
reported no hallucinations.  His symptoms included persistent 
rexperiencing of traumatic events, including recurrent and 
intrusive distressing recollections and dreams, a sense of 
reliving the experiences, and intense psychological distress 
at exposure to things that reminded him of Vietnam.  Symptoms 
also included persistent avoidance of things associated with 
the trauma, including activities, people, and places, 
diminished interest in activities, feelings of detachment, 
and restricted range of affect.  He also had difficulty 
sleeping, irritability or outbursts of anger, difficulty 
concentrating, hypervigilence, and an exaggerated startle 
response.  Intrusive recollections occurred on a daily basis 
and were moderately disruptive.  He also reported nightmares, 
reminders of combat two to three times daily, trouble 
surpassing thoughts about combat, feeling distant and cut off 
from others, avoiding people, stores, and shopping, emotional 
numbing, difficulty sleeping, difficulty controlling his 
anger and impatience, worsened concentration, hypervigilence, 
and an exaggerated startle response.  He liked his job 
because he did not have to interact with people and he had 
been at the same job for thirty years.  The examiner found 
that his symptoms had increased in the previous two years and 
were moderate to severe.  A GAF of 50 was assigned.  The 
examiner opined that PTSD had limited the veteran's ability 
to function occupationally within his family, 
interpersonally, and socially.  It has also caused a decrease 
in his recreational activities.

The veteran was also seen for PTSD in December 2007.  He 
reported that he was getting a little better.  Sleep was 
troubled, he worried constantly, and he had no ambition.  He 
reported a panic attack in which he was shaking, crying, and 
lying in the fetal position.  He was taken to the emergency 
room.  In March 2008, he was not suicidal and his depression 
was somewhat improved.

The Board finds that the veteran's symptoms during this time 
period warrant a 70 percent evaluation, but no higher.  His 
symptoms had increased in severity such that they were 
causing occupational and social impairment.  Socially, he was 
no longer attending American Legion meetings because he did 
not want to think about Vietnam.  The veteran did not attend 
the meetings of the other social organizations to which he 
belonged.  He still attended church, but it's personal 
meaning had decreased.  He reported very few friends, where 
he had once had at least some friends.  He had little 
interest in emotional intimacy.  He avoided shopping and 
stores, or other places in which he may have to interact with 
people.  Outside of wife and children, he appeared unable to 
establish and maintain effective relationships.  
Occupationally, the veteran remained employed, but his 
ability to function occupationally had decreased.  Many of 
his symptoms likely interfered with his ability to perform 
his job well, including his extreme anxiety, his impaired 
judgment and insight, his trouble concentrating, his trouble 
controlling his anger, and his desire to avoid people.  There 
was also an instance of suicidal ideations severe enough that 
the veteran sought emergency medical attention.  He was often 
panicked and began experiencing depression during this time, 
which affected his ability to live his normal life.

However, the veteran's symptoms do not warrant a higher 
evaluation of 100 percent during this time period.  While the 
veteran's social functioning had certainly declined, he still 
maintained a relationship with his wife and children and 
attended church weekly.  Although work had become 
increasingly difficult, he was able to perform his job, and 
even said he liked his job, as it did not involve much 
interaction with people, and he had maintained that same job 
for thirty years, with the exception of the brief six month 
break several years back.  He did not report any specific 
problems at work or any disciplinary action.  The veteran did 
not experience hallucinations or exhibit any inappropriate 
behavior, was able to perform his activities of daily living, 
was oriented, and did not have memory loss so extreme that he 
forgot the names of his family members of himself.  Thus, a 
70 percent evaluation is more appropriate, given the 
veteran's level of occupational and social impairment.

The preponderance of the evidence is against a higher 
evaluation.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.

Service Connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Service 
connection may also be granted for any disability which is 
proximately due to a service-connected disease or injury.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
service-connected injury or disease and the current 
disability.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom., Epps v. West, 18 S. Ct. 
2348 (1998), Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).



1.  Stomach Disorder

The veteran is currently service-connected for IBS.  In 
August 2005, the veteran submitted a statement explaining 
that he had been having stomach problems since discharge.  He 
claims that his doctors told him to seek therapy because the 
pain was a symptom of mental anguish.

In June 2003, the veteran was seen by a private provider for 
pain in his right flank and right upper abdomen which started 
at the kidney and radiated to the front.  The doctor felt 
this pain was related to his kidney.  Right flank pain and 
right upper quadrant pain were diagnosed.  In December 2004, 
the veteran was seen for crampy abdominal discomfort in the 
mid-epigastric area.  He said the discomfort felt different 
than IBS and that the pain did not radiate.  The abdomen was 
tender.  Gastritis and IBS were diagnosed.

The veteran attended a VA examination in October 2005.  The 
veteran reported abdominal pains daily, but the veteran was 
unable to give a clear answer on exactly how long these pains 
lasted.  The veteran contended they were related to 
nightmares.  Based on the veteran's statement that the pains 
are related to nightmares and that they occur in conjunction 
with intrusive thoughts, the examiner found that his 
abdominal problems were at least as likely as not aggravated 
by PTSD.  The examiner based this opinion on the fact that 
anxiety increases peristalsis, which can cause abdominal 
pain.  However, the examiner determined that the specific 
symptoms of IBS were not secondary to PTSD, as they remained 
consistent regardless of the veteran's mental state.  The 
examiner reported difficulty obtaining clear information from 
the veteran.

In February 2007, the veteran was seen at a VA treatment 
facility with complaints of abdominal pain, bloating, nausea, 
and vomiting.  He reported that this was only associated with 
food some of the time.  He was diagnosed with IBS.  He was 
scheduled for an upper GI endoscopy, which was normal.  In 
April 2007, the veteran was seen for a follow-up.  He 
complained of epigastric pain, bloating, and early satiety.  
The examiner diagnosed IBS, diarrhea predominant and chronic 
abdominal pain.

The veteran attended a VA examination in May 2007.  The 
veteran reported a long history of the symptoms of IBS, 
though he had only been diagnosed recently.  Examination 
revealed abdominal tenderness.  He was diagnosed with IBS.  
The examiner found that the veteran's complaints of frequent 
abdominal pain are likely associated with IBS and are not a 
diagnosable separate disorder.  This opinion was based on the 
fact that crampy abdominal pain is a typical symptom of IBS.

The veteran attended another VA examination in December 2007.  
He complained of generalized abdominal discomfort on a daily 
basis and of more severe pain in the epigastric area two to 
three times a week.  In January 2008, the veteran was seen 
for stomach trouble with cramps that come and go.  His 
abdomen was non-tender.  IBS was diagnosed.

Although the October 2005 VA examiner found that the 
veteran's stomach disorder was secondary to PTSD, service 
connection is not warranted.  In evaluating the probative 
value of competent medical evidence, the Court has stated 
that "The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Here, the Board finds the May 2007 examiner's 
opinion that the abdominal pain the veteran was experiencing 
was actually a symptom of IBS more persuasive than the 
October 2005 opinion which implied that they were separate.  
The May 2007 examiner carefully reviewed and discussed the 
veteran's symptoms and explained his reasoning for finding 
that a separate diagnosis was not warranted.  In contrast, 
the October 2005 examiner, while he did review the veteran's 
symptoms, noted multiple times that he had trouble 
deciphering the veteran's explanations and comments, and that 
he had some trouble relying on them as a basis for the 
opinion.

The December 2007 VA examiner determined that the veteran's 
abdominal pain and cramping was actually a symptom of 
service-connected IBS, and not a separate diagnosable 
disorder.  This is consistent with the veteran's medical 
records, which contain diagnoses of IBS and abdominal pain, 
but no evidence attributing the veteran's abdominal pain to 
another stomach disorder such as the diagnosed gastritis.  A 
symptom such as pain does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Although the veteran's abdominal pain may be aggravated by 
his PTSD, it is actually a symptom of his IBS, for which he 
is already service-connected.  Thus, service connection for a 
stomach disorder, either secondary to PTSD or IBS or on a 
direct basis, is not warranted.

The Board has considered the statements of the veteran, and 
has no doubt that he experiences the abdominal pain which he 
describes.  He is certainly competent to testify as to his 
own symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  However, his testimony alone, without the 
support of a medical opinion as to a separate diagnosis, is 
not sufficient evidence upon which to grant his claim.  Jones 
v. Brown, 7 Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The preponderance of the evidence is against the veteran's 
claim.  As the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
the claim for service connection for a stomach disorder 
cannot be granted.

2.  GERD or Hiatal Hernia.

In January 2000, the veteran was seen by a private provider 
for stomach pain that was found to be dyspepsia, possibly 
peptic ulcer disease, and irritable bowel symptoms.  He was 
put on Prevacid.  In March 2000, the veteran was seen again 
for upper gastro-intestinal stomach discomfort.  He had gone 
off Prevacid and the discomfort had returned.  He had mid-
epigastric tenderness.  The examiner found his symptoms 
sounded like GERD.  In November 2001 and January 2002, the 
veteran was seen again with complaints of GERD-related 
problems.

The veteran attended a VA examination in October 2005.  
Heartburn and upper abdominal pain and discomfort were noted.  
The examiner noted that the veteran had no history of a 
hiatal hernia.  The veteran had trouble giving clear answers.  
The examiner opined that there was no relationship between 
the veteran's service-connected PTSD and his GERD.  At 
another VA examination in October 2005, the veteran reported 
reflux symptoms for ten years.  He complained of daily 
heartburn.  He was diagnosed with GERD but there was no 
diagnostic evidence to support his claim of a hiatal hernia.

An August 2005 letter from a private provider who stated that 
is was "certainly possible" that a person with a lot of 
anxiety could have more gastritis and GERD than most others.

The veteran's claims file was submitted for a medical opinion 
in December 2006.  The examiner reviewed the claims file and 
all of the medical evidence to determine whether any of the 
veteran's symptoms at the October 2005 VA examination can be 
attributed to a hiatal hernia.  The examiner found that the 
veteran's GERD symptoms and any hiatal hernia symptoms cannot 
be separated out and related to one specific disorder, as the 
disorders are quite similar.  The examiner opined that the 
current hiatal hernia is not as likely as not due to PTSD, as 
it is not a medically known predisposing factor and none of 
the current medical literature indicates that there is any 
relationship between PTSD and a hiatal hernia.  In addition, 
the veteran stated that his hiatal hernia and reflux disease 
were not aggravated by any PTSD issues.

In evaluating the probative value of competent medical 
evidence, the Court has stated that "The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri, supra.  
The Board finds the evidence against a relationship between 
service-connected PTSD and GERD or a hiatal hernia to be more 
probative than that in support of the appeal.  Although the 
August 2005 private opinion is favorable to the veteran's 
claim, the Board affords it less probative weight than the 
negative October 2005 VA examination and December 2006 VA 
opinion.  The August 2005 opinion only says that a 
relationship is "possible" but does not indicate that such 
a relationship is likely.  It does not rely on medical 
literature or discuss the lack of medical literature in 
support of the contention that GERD or a hiatal hernia is 
caused by PTSD.  In contrast, the October 2005 opinion, which 
rules out a relationship between GERD and PTSD, states that 
there is no relationship, and explains its reasoning by 
discussing the veteran's report of his GERD symptoms and 
their relationship to his PTSD symptoms.  Similarly, the 
December 2006 opinion is more persuasive, as it thoroughly 
discusses the medical literature and uses that medical 
literature to conclude that there is no relationship between 
the veteran's hiatal hernia and PTSD.  Based on this 
evidence, the Board finds that GERD or a hiatal hernia are 
not proximately related to service-connected PTSD.

The Board has also considered the veteran's claim on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Examination upon entry into service was negative for any GERD 
or hiatal hernia diagnoses or related symptoms.  Service 
medical records are silent for any complaints of symptoms 
that could possible attributed to GERD or a hiatal hernia.  
The veteran's discharge physical contains no medical evidence 
of GERD or a hiatal hernia.

In this case, there is no medical evidence of record to 
establish that the veteran was diagnosed with GERD or a 
hiatal hernia during active service.  There is no evidence of 
record that the veteran was treated for GERD or a hiatal 
hernia within twelve months of his separation from service.  
There is no evidence of record to suggest that GERD existed 
until 2000, when the veteran was first seen for what was 
eventually diagnosed as GERD.  Additionally, there is no 
objective medical evidence that the veteran has been 
diagnosed with a hiatal hernia.  Although the veteran 
contends he has such a diagnosis, his testimony alone, 
without the support of a medical opinion as to diagnosis and 
causation, is not sufficient evidence of a diagnosis.  Barr, 
supra,  Jones, supra, Espiritu, supra.
 
The absence of any diagnosis of the claimed diagnosis of GERD 
in the service and post-service medical records between 1971, 
when the veteran was discharged from service, and 2000, when 
GERD was first diagnosed, constitutes negative evidence 
tending to disprove the assertion that the veteran had GERD 
or related symptoms during his service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
'negative' evidence).  The lack of any evidence of symptoms 
suggestive of GERD or the claimed hiatal hernia until 2000, 
almost thirty years after service, is evidence which tends to 
show that GERD or a hiatal hernia was not incurred in 
service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the United States Court of Appeals for 
Veterans Claims which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  The trier of fact should consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability).  Although Maxson is not directly on point in 
this case, as it deals with aggravation in service and not 
service connection, it does imply that, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role.

The only evidence supporting the veteran's claim that GERD or 
the claimed hiatal hernia is related to service is the 
veteran's own statements.  The Board notes that the 
statements of the veteran and his representative to the 
effect that his currently diagnosed GERD or possible hiatal 
hernia is causally connected to his active service are not 
probative as there is no evidence in the record that he has 
any medical knowledge or expertise to render such an opinion.  
Espiritu, supra.
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the veteran's current GERD 
is in any way linked to any incident of his active service.  
There is no competent medical opinion of record that provides 
an etiologic link, whether by causation or by aggravation, 
between the veteran's current carpal tunnel syndrome and his 
active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the veteran's GERD or hiatal hernia 
is not related to his active service.  While it is apparent 
that the veteran currently has at least GERD, the medical 
evidence of record as a whole supports the proposition that 
there is no etiological relationship between the origin 
and/or severity of the GERD and service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for GERD or a 
hiatal hernia.  As such, the evidence is insufficient to 
support a grant of service connection for GERD or a hiatal 
hernia. 


ORDER

An increased evaluation for the veteran's PTSD for the period 
from August 12, 2005, to October 13, 2005, is denied.

An increased evaluation of 50 percent, but no higher, for the 
veteran's PTSD for the period from October 14, 2005, to May 
23, 2006, is granted.

An increased evaluation of 50 percent, but no higher, for the 
veteran's PTSD for the period from May 24, 2006, is granted.

Service connection for a stomach disorder is denied.

Service connection for gastroesophageal reflux disease or a 
hiatal hernia is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


